DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (products) and the compound of example 5 with traverse in the reply filed on 4 May, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 11 June, 2021.

Claims Status
Claims 1, 2, 6, 8-20, 23, and 42 are pending.
Claims 1, 18, 20, and 23 have been amended.
Claim 42 is new.
Claims 20 and 23 have been withdrawn from consideration due to an election/restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8-19, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20130150309, previously cited).

Wang et al discuss cyclic inhibitors of the WDR5 and MLL1 interaction (title).  Among the compounds tested was compound 44, with the structure 
    PNG
    media_image1.png
    356
    280
    media_image1.png
    Greyscale
(paragraph 62).  Note that this differs from applicant’s elected species, 
    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
, by the length of the methyl lysine side chain.  
The difference between the compounds of Wang et al and the compounds of the instant claims is that the specific examples of Wang et al have a longer alkylamino side chain in the ring.
However, Wang et al clearly shows that the affinity of the compounds can change when this alkyl chain length is varied, making it an obvious variable to optimize.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
Wang et al discloses a compound very similar to applicant’s elected species, and provides motivation to synthesize variants with smaller rings, rendering obvious claims 1, 8, and 18.
Compound 44 of Wang et al has a hydrogen at position R3b, rendering claim 2 obvious.
Compound 44 of Wang et al has a hydrogen at position R5b, rendering claim 6 obvious.
Compound 44 of Wang et al has a methyl group at position R1, rendering obvious claim 9 obvious.
Compound 44 of Wang et al has an isopropyl group at position R2, rendering obvious claims 10 and 11.
Compound 44 of Wang et al has a phenyl group at position R3a, rendering obvious claims 12 and 13.
Compound 44 of Wang et al has an ethyl group at position R4a, rendering claim 14 obvious
Compound 44 of Wang et al has a propyl methyl guanidinyl at position R5a, rendering claims 15-17 obvious
Wang et al discusses formulations with pharmaceutically acceptable carriers, rendering obvious claim 19. 
Compound 44, as modified, recapitulates one of the compounds of claim 42, rendering it obvious. 
response to applicant’s arguments
	Applicants argue that the compound is one of a number described by Wang et al, and claim the unexpected result of superior activity.
Applicant's arguments filed 8 Oct, 2021 have been fully considered but they are not persuasive.

It is agreed that Wang et al claim more than just compound 44, but they explicitly claim it.  This indicates that it is a compound of interest to the authors, and suitable for modification.  The fact that there are other compounds that may be of interest doesn’t negate this fact.
Next, applicants argue that the claimed compounds have improved activity, which they claim is an unexpected result.  However, as noted in the rejection, the difference between compound 44 and applicant’s elected species is the length of the methyl-lysine derivative’s side chain.  The reference clearly states that modifying the length of this side chain will change the affinity, i.e., this is a result oriented variable which can be optimized.  It is not novel to merely optimize using a known parameter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8-19, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 7 of U.S. Patent No. 8,980,838 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 describes a genus of cyclic compounds that allow for a wide range of ring sizes.  Competing claim 2 describes a narrower genus, and competing claim 3 describes a Markush group of compounds, including such compounds as 
    PNG
    media_image3.png
    271
    250
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    300
    237
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    292
    239
    media_image5.png
    Greyscale
 Note that these differ from compounds that read on the instant claims by the length of the side chain connecting the ring, but this is not a patentable distinction, absent secondary considerations (MPEP 2144.09).  Competing claim 7 specifies a formulation with a pharmaceutically acceptable carrier.
response to applicant’s arguments
	Applicants repeat the arguments with respect to the rejection under 35 USC 103, above, argue that applicants are not attempting to extend the patent term of the competing claims, and that the competing claims are commonly owned.
Applicant's arguments filed 8 Oct, 2021 have been fully considered but they are not persuasive.

	Applicant’s arguments with respect to the rejection under 35 USC 103, repeated for this rejection, were discussed above, and will not be repeated here.
	Applicants next argue that they do not intend to extend the lifetime of the competing claims.  Applicant’s intention is not the basis of the rejection; the fact that the competing claims render the instant claims obvious is.
	Finally, applicants argue that the competing patent is commonly owned.  Note that it is necessary for two patents to have either an inventor/applicant/assignee in common OR common ownership for a double patenting rejection to be valid (MPEP 804).  In other words, this fact is not sufficient to overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658